Title: To John Adams from Benjamin Rush, 22 May 1812
From: Rush, Benjamin
To: Adams, John



Dear old friend,
Philadelphia may 22nd: 1812

You remind me by your wish for a copy of all the lyes that were published against you by your political enemies, of a similar wish by Dr Franklin—he said he should “like to paper his study with them”. Some of his most virulent  calumniation  he said were persons from whom he  had received letters full of gratitude for favors Conferred upon them,—which letters were then in his possession.—Where are those Calumnies now?—forgotten—for ever forgotten—while the name of Franklin still lives—and is cherished and esteemed by thousands.
Swarms of pamphlets were published against Westley and Whitefield during thier lives. They have all perished. But this is so far from being the case,  with  them, that their illustrious names will probably live to the end of time.
The Devil is said by one of the apostles to be the “Prince of this World.” Can any thing better than the evils we complain of, be expected in the dominions of such a ruler?
Our Democrats have declared in favor of a War in a town meeting. I have not seen an Account of their proceedings—but I am told they are bold, decided, and very hostile to the federal party. The divisions encrease in the state among the former friends of War. They arise chiefly from the Embargo.
In the midst of the distractions of our Country, and the gloomy prospects before us, how consoling to reflect, that we are removed by age from the necessity of taking any part in them either in the Cabinet or the field! From this complicated nature, whose wisdom is equal to act aright in them? and if it were,—what party—or what man of influence would follow the dictates of that Wisdom?In  looking over the Symptoms of madness which I have given in my intended publication I find a great coincidence between that disease in individuals and in public bodies. They alike mistake good for evil & evil for good. They alike perceive erroneously,—or  associate fal absurdly, or draw false Conclusions from just premises—or vice versa. They alike mistake their friends for their enemies, and revile and maltreat  them.—They alike waste and destroy their property, and even expose thier nakedness by tearing thier very cloaths to pieces. But all this is no new view of human nature. Solomon long ago pronounced the whole human race to be mad. He placed the disease in the very “heart”-the essence of the worst degree of Madness.
Adieu! ever yours
Benjn: Rush.
PS: The morning After I received your last letter I visited in a gentleman’s Merchant’s  family who complained loudly of the embargo, and said it had disaffected the many of the farmers of our State to  a War. I said you had informed me it had had the same effect in Massachusetts, and that it had acted like a Storm in turning Mr Gerry out of the Chair of the State. My patient mentioned this to his partner in trade but without—my name.—From this Source it found its way to McCorkle’s paper but erroneously stated—The printer says You had written to your Correspondent that the change of opinions in new England  had overwhelmed the “present administration.” My patient who was much distressed at seeing the fact I mentioned to him misrepresented, assures me he did not misunderstand me, but complains of its being conveyed to the press in a  the manner it appeared. It has however excited no sensation in our city. The fact tho’ misstated, is generally known and believed to be true. The above is the only instance except one in which I have ever mentioned a single article of any kind from your letters with your name, except in my own family. Indeed but few people know that we are Correspondents. Your letters & opinions are above being understood, or appreciated by  most people. Time and future events will render time not only intelligible, but  movements of deep foresight and profound reflection.
may 23rd:
I once read a curious little book entitled “great effects from little causes” in which wars, peace, & a hundred other great events, are traced to disputes between kings and their ministers—to the smiles, & frowns of ladies,—to the Creaking of a pair of Shoes,—to pin cushions &c &c. Some future historian will probably derive all the present Commotions of all the kingdoms and Nations of the World, to causes as trifling and Contemptible. They all show as You You have justly remarked that in your last letter that all things are under the guidance of a Providence.—
It seems Mr Langdon is the Candidate for the VP Chair & not Mr G: as Duane reported.

